UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                                  No. 16-4754


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

ABDI RAZAQ ABSHIR OSMAN, a/k/a Abdirasaq Abshir,

                Defendant - Appellant.



                                  No. 16-4756


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

MOHAMED ABDI JAMA, a/k/a Mohammed Abdi Jamah,

                Defendant - Appellant.



                                  No. 16-4758


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,
             v.

ABDICASIIS CABAASE, a/k/a Ahmed Mahomood,

                   Defendant - Appellant.



                                     No. 17-4274


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

MOHAMED FARAH, a/k/a Mahamed Farraah Hassan,

                   Defendant - Appellant.



Appeals from the United States District Court for the Eastern District of Virginia, at
Norfolk.    Raymond A. Jackson, District Judge.         (2:10-cr-00057-RAJ-DEM-5;
2:10-cr-00057-RAJ-DEM-2; 2:10-cr-00057-RAJ-DEM-4; 2:10-cr-00057-RAJ-DEM-6)


Submitted: November 17, 2017                              Decided: December 6, 2017


Before KING, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Trey R. Kelleter, VANDEVENTER BLACK LLP, Norfolk, Virginia; Jason Alan Dunn,
JASON A. DUNN, PLC, Virginia Beach, Virginia; Lawrence H. Woodward, Jr.,
SHUTTLEWORTH, RULOFF, SWAIN, HADDAD & MORECOCK, P.C., Virginia
Beach, Virginia; Robert B. Rigney, PROTOGYROU & RIGNEY, Norfolk, Virginia, for
Appellants. Dana J. Boente, United States Attorney, Richard D. Cooke, Assistant United


                                            2
States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            3
PER CURIAM:

      Abdi Razaq Abshir Osman, Mohamed Abdi Jama, Abdicasiis Cabaase, and

Mohamed Farah (collectively, “Defendants”) appeal their convictions and life sentences

for piracy, in violation 18 U.S.C. § 1651 (2012). *     We conclude that Defendants’

challenges to their convictions and life sentences are barred by the law-of-the-case

doctrine because we previously considered and rejected Defendants’ arguments in United

States v. Said, 798 F.3d 182, 193, 198-200 (4th Cir. 2015).       See United States v.

Aramony, 166 F.3d 655, 661 (4th Cir. 1999) (describing law-of-the-case doctrine and its

exceptions). Accordingly, we affirm the amended judgments of the district court. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                           AFFIRMED




      *
         Defendants also were convicted of and sentenced for other offenses, but they do
not challenge those convictions or sentences on appeal.


                                           4